Citation Nr: 1028501	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service-Disabled Veterans' Insurance under Title 
38, U.S.C. § 1922(a) (RH insurance).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to February 
1982.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center (IC).


FINDINGS OF FACT

1.  In an April 2005 rating decision, service connection was 
established for headaches; the Veteran's claim for RH insurance 
was received in January 2006.

2.  The medical evidence shows the Veteran has nonservice-
connected disabilities, including diabetes mellitus, major 
depressive disorder, and chronic obstructive pulmonary disease.

3.  At the time of his January 2006 RH insurance application and 
thereafter, the Veteran's nonservice-connected disorders tend to 
weaken his normal mental and physical functions; as a result of 
which he is not in "good health" for RH insurance eligibility 
purposes.


CONCLUSION OF LAW

The Veteran does not meet the eligibility requirements for 
Service-Disabled Veterans' Insurance.  38 U.S.C.A. § 1922(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 8.0 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2006 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for eligibility for RH insurance, as well 
as what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  The 
claim was last readjudicated in May 2006.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, private treatment 
records, and Social Security Administration (SSA) records.

As discussed above the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable service-
connected disability and he applies in writing for such insurance 
within two years of the date service connection was granted.  

In order to be eligible for RH insurance, the Veteran must be in 
"good health," excepting any service-connected disabilities.  
The law requires that VA establish standards of good health.  38 
U.S.C.A. § 1922(a).  The term "good health" means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions, or shorten life.  38 C.F.R. § 8.0(a) (2009).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the various 
insurance programs administered by VA.  "Good health" is 
determined by a system of numerical ratings used as a means of 
classifying or grouping applicants according to their state of 
health.  Mortality debits for existing impairments are added and 
credits for favorable features are subtracted.  The total of 
these numerically expressed debits and credits is the mortality 
ratio of the risk.  Applications for RH insurance will be 
acceptable if nonservice-connected disabilities do not exceed 300 
percent mortality.  See M29-1, Part V, Chapter 1, Advanced Change 
1-77, Paragraph 1.12(d)(1); 38 C.F.R. § 8.0(b).  

In the instant case, it is not in dispute that the Veteran filed 
a timely written application for RH insurance in January 2006, 
based on an April 2005 grant of service connection for headaches, 
which also included grants of individual unemployability and 
eligibility to Dependents' Educational Assistance.

The medical evidence of record indicates that the Veteran had 
multiple health problems at the time of his application for RH 
insurance.  According to his application, the Veteran was 
diagnosed with diabetes in December 2005.  In January 2006, the 
Veteran was 46 years old, 5'6" tall, and 302 pounds.  SSA has 
found the Veteran to be disabled due to affective/mood disorder 
since June 2004.  His June 2004 SSA psychological evaluation 
shows a diagnosis of recurrent major depressive disorder.  
Private treatment records from 2004 also show that the Veteran 
has chronic obstructive pulmonary disease (COPD).  Service 
connection has not been granted for any of these disorders.  

If the non-service connected disability is classified in the 
underwriting manual as a straight out reject, the application 
must be rejected.  See M29-1, Part V, Chapter 1, Advanced Change 
1-77, Paragraph 1.12(i).

According to the underwriting rating system, a veteran with a 
mood disorder, such as major depressive disorder is assigned the 
maximum "R" or "reject" rating, if within 1 year of recovery.  
See M29-1, Part V, Psychiatric Disorders.  In this case, the 
Veteran's major depressive disorder is recurrent.  The evidence 
thus supports finding that the Veteran has major depressive 
disorder within 1 year of recovery and should be assigned the 
maximum "reject" rating.

Even without the "reject" rating, the Veteran's nonservice-
connected disabilities exceed 300 percent mortality.  A male 
applicant, age 46 at the time of application, standing 5'6" and 
weighing 302 pounds, as the appellant did, receives 310 debits.  
See M29-1, Part V, Build.  A Veteran aged 40 to 59 with diabetes 
for less than 10 years receives 125 debits; an additional 100 
debits are added when the Veteran has a build rate over 150 
debits, as is the case here.  See M29-1, Part V, Diabetes 
Mellitus.  The lowest amount of debits assigned for COPD is 75.  
See M29-1, Part V, COPD.  Even if the Veteran's major depressive 
disorder was considered as within 2 to 5 years of recovery, the 
Veteran would still receive somewhere between 80 and 225 debits 
for this disorder.  See M29-1, Part V, Psychiatric Disorders.  
Thus, the combination of the Veteran's nonservice-connected 
disabilities far exceeds 300 percent mortality.  

The term "good health" means that the applicant is, from 
clinical or other evidence, free from any condition that would 
tend to weaken normal physical or mental functions, or shorten 
life.  38 C.F.R. § 8.0(a) (2009).  The Board finds that the 
Veteran's nonservice-connected diabetes mellitus, major 
depressive disorder, and COPD, make him not in "good health" 
and thus not qualifying for RH insurance.  Indeed, just his major 
depressive disorder is enough to assign the Veteran the maximum 
"reject" rating.  See M29-1, Part V, Psychiatric Disorders.

The Veteran and his representative have suggested that his 
nonservice-connected disabilities could have been caused by his 
service-connected shoulder disability and therefore he should be 
eligible for RH insurance.  At this point, service connection has 
not been granted for any of the disorders discussed above; thus, 
they must be considered in deciding if the Veteran is in "good 
health."  If the Veteran wishes to file a claim for service-
connection for any disability, he should so advise the RO.  

For all the reasons above, the preponderance of the evidence is 
against the claim and the benefit of the doubt rule does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
Veteran's claim for RH insurance is denied.


ORDER

Eligibility for Service-Disabled Veterans' Insurance under Title 
38, U.S.C. § 1922(a) is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


